              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TEXAS EASTERN TRANSMISSION, :    Civil No. 1: 14-cv-354
LP,                           :
                  Plaintiff   :
                  v.          :
                              :
A PERMANENT EASEMENT OF 0.5 :
ACRES ± AND A TEMPORARY       :
EASEMENT OF 1.2 ACRES ± OF    :
LAND IN WEST HANOVER          :
TOWNSHIP, DAUPHIN COUNTY, :
PENNSYLVANIA, R/W TRACT NO. :
60;                           :
                              :
A ROAD EASEMENT 800’ BY 25’ ± :
IN WEST HANOVER TOWNSHIP, :
DAUPHIN COUNTY,               :
PENNSYLVANIA;                 :
                              :
NATIONAL STONE QUARRIES,      :
LLC, Owner;                   :
                              :
AND ALL UNKNOWN OWNERS        :
AND INTERESTED PARTIES,       :
                              :
                   Defendants :  Judge Sylvia H. Rambo
                            ORDER

      For the reasons set forth in the accompanying memorandum, Plaintiff’s
motion for partial summary judgment (Doc. 33) is hereby GRANTED. Defendant
National Stone Quarries, LLC may not include the cost of damages related to
vandalism on its property in the calculation of just compensation in the above-
captioned eminent domain proceeding.
                                             S/Sylvia H. Rambo
                                             United States District Judge

Dated: April 1, 2019
